Citation Nr: 1735227	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 20 for cervical strain, with disc and joint degeneration C5-6. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1989 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case comes to the Board from the Los Angeles, California RO.

A Travel Board hearing was conducted in March 2017 in Los Angeles. A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the March 2017 Board hearing, the Veteran alleged that his service-connected cervical spine disorder and associated neuropathies had worsened since the most recent VA examination in January 2012.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2016); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).Therefore, prior to adjudication, VA must afford the Veteran VA examinations to assess the current severity of his disorders. 

It is noted that the only issue currently before the Board is the one cited on the title page.  The Veteran is also service connected for radiculopathy of the left upper extremity associated with the cervical spinal pathology, but that matter is not on appeal.  He does content that there is radiculopathy down the right arm, which has not been considered.  That will be addressed in the examination ordered below.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disorder, as well as the current severity and manifestations of the neurological manifestations of that disorder, to include specifically, whether there is involvement of the right upper extremity. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out.

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


